COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   '
                                                                No. 08-15-00097-CR
                                                   '
 IN RE: THERESA CABALLERO,                                AN ORIGINAL PROCEEDING
                                                   '
                                Relator.                         IN MANDAMUS
                                                   '

                                           JUDGMENT

        The court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Sam Medrano, Judge of the 409th District Court of El Paso, Texas, and

conditionally grants relief, in accordance with the opinion of this court. The writ will issue only

if the trial court fails to comply with this opinion.

        IT IS SO ORDERED THIS 4TH DAY OF DECEMBER 2015.



                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.